DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          MARK JOEL FASSY,
                             Appellant,

                                    v.

 THE BANK OF NEW YORK MELLON, SUCCESSOR BY MERGER TO
  THE BANK OF NEW YORK as Successor in Interest to JPMORGAN
 CHASE BANK NA as Trustee for STRUCTURED ASSET MORTGAGE
   INVESTMENTS II INC., BEAR STEARNS ALT-A TRUST 2005-9,
   MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-9,
                           Appellee.

                             No. 4D18-1548

                              [June 5, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2012-CA-
018474-AA.

  Mysha F. Browning and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellant.

  Brandi Wilson of DeLuca Law Group, PLLC, Fort Lauderdale, for
appellee.

CONNER, J.

   Mark Joel Fassy (“the Borrower”) appeals the trial court’s order denying
his motion for attorney’s fees and costs after he successfully obtained an
involuntary dismissal of the Bank of New York Mellon’s (“the Bank”)
mortgage foreclosure complaint. The case proceeded to a nonjury trial.
After the Bank presented its evidence, the Borrower moved for involuntary
dismissal, arguing a lack of standing at the time suit was filed. The trial
court entered a written order granting the motion, simply stating that the
“case is involuntarily dismissed.” However, it is clear from the portion of
the trial transcript addressing the motion for involuntary dismissal that
the trial court agreed with the Borrower’s arguments that the Bank failed
to prove standing at the time suit was filed.
  After the trial court dismissed the case, the Borrower moved to tax costs
and attorney’s fees. The trial court entered an order denying both the
motion for fees and the motion for costs. We affirm the denial of the fee
motion without discussion. We reverse the denial of the motion for costs.

   We reject the Bank’s argument that the Borrower’s arguments on
appeal regarding costs are not preserved.          The Borrower’s motion
specifically referenced Florida Rule of Civil Procedure 1.420 (albeit in the
context of trying to obtain an award of attorney’s fees as an element of
costs).

   Rule 1.420(d) clearly provides that “[c]osts in any action dismissed
under this rule shall be assessed and judgment for costs entered in that
action, once the action is concluded as to the party seeking taxation of
costs.” Fla. R. Civ. P. 1.420(d) (emphasis added). In the instant case, the
record is clear that the trial court granted an involuntary dismissal under
Florida Rule of Civil Procedure 1.420(b) after the Bank completed its
presentation of evidence in a nonjury trial. “Because the case was
involuntarily dismissed, the homeowner is entitled to taxable costs [under
rule 1.420(d)].” Torres v. Bank of N.Y., 252 So. 3d 274, 274 (Fla. 4th DCA
2018). Similar to the situation in Torres, “any costs awardable to the
homeowner flow from rule 1.420 and not from the subject mortgage
and/or note.” Id.

   We affirm the trial court’s denial of the motion for attorney’s fees. We
reverse the trial court’s denial of the motion for costs and remand for
further proceedings consistent with this opinion.

   Affirmed in part, reversed in part, and remanded.

GERBER, C.J., and MAY, J., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2